Citation Nr: 0215945	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for squamous cell 
carcinoma as secondary to service-connected dermatitis.

3.  Entitlement to service connection for actinic keratosis 
as secondary to service-connected dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1947.


REMAND

In May 2001, the veteran submitted a Department of Veterans 
Affairs (VA) Form 9, in which the veteran requested a hearing 
before a Member of the Board of Veterans' Appeals (Board) at 
the regional office (RO). 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Lincoln, Nebraska, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area.  38 U.S.C.A. § 7107(d)(2) (West 
Supp. 2002); 38 C.F.R. §§ 19.75, 20.704 
(2001). 


Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.  The appellant is advised 
that he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




